DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US PN 5,624,760) in view of Hayes (US Pub 20100112354).
Regarding claims 1-2 and 4: Collins teaches a coated substrate comprising a light transmissive float glass substrate having first and second major surfaces and a coating directly on both major surfaces (see Figures and Col. 3-4). The coating comprises a metal oxide such as silicon, titanium or tin, the coating can have a thickness of 10A to 1 micron and Collins even provides an example using 10A (see Col. 3-4 and Examples).
Although Collins may not explicitly recite “adhesion promoter”, given that the metal oxide are the same as Applicants’, one having ordinary skill would reasonably conclude them to meet the “adhesion promoter” limitation absent an evidentiary showing to the contrary (MPEP 2112).

As Hayes teaches that it is desirable to apply a terionomer layer as an outermost layer on coated glass for building glazings, etc. to provide for a long lifetime and increased abrasion resistance (see abstract, 0002, 0008, 0025, 0044, 0056), it would have been obvious to one having ordinary skill at the time of invention to modify Collins to include a terionomer layer as an outermost layer on their coated glass to provide for a long lifetime and increased abrasion resistance.
Regarding claim 3: Collins coating has a thickness of 10A to 1 micron which overlaps the range claimed. As overlapping ranges has been held by the courts to provide for prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thickness within Collins’ workable range (MPEP 2144.05). 
Regarding claims 5-7 and 8: Collins’ substrate is float glass and the Examiner notes on the record that the float glass inherently has a top air major surface and a bottom tin major surface provided by the molten tin used in the float glass manufacturing process. 
	Given that Collins’ coating is formed on both major surfaces as mentioned above, claims 5-8 are considered to be met.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US Pub 20070111012) in view of Hayes (US Pub 20100112354).

Regarding claims 1-2, 4-8: Rimmer teaches a coated substrate comprising a light transmissive float glass substrate having a first air major surface and second tin major surface and a coating directly on both major surfaces (0005, 0012-0013, see Examples). Each coating comprises a metal oxide (see the silicon oxide air side and titanium oxide on tin side in the Examples) and each has a thickness in the range claimed (see Examples).
	Although Rimmer may not explicitly recite “adhesion promoter”, given that Rimmer’s coatings are intervening coatings between the glass surface and overlying layers and there is no teaching that the overlying layers will spontaneously separate, one having ordinary skill would reasonably conclude Rimmer’s metal oxide coatings to have some degree of adhesion promoting no matter how negligible. Additionally, as the metal oxides in Rimmer’s coatings are the same as Applicants’, one having ordinary skill would also reasonably conclude them to meet the “adhesion promoter” limitation absent an evidentiary showing to the contrary (MPEP 2112).
Although Rimmer may not recite the presence of an ionomeric layer on their coating, Rimmer does not exclude the addition of such a layer and instead, only generally relate to coated glass for building glazings,etc..
As Hayes teaches that it is desirable to apply a terionomer layer as an outermost layer on coated glass for building glazings, etc. to provide for a long lifetime and increased abrasion resistance (see abstract, 0002, 0008, 0025, 0044, 0056), it would have been obvious to one having ordinary skill at the time of invention to modify Rimmer to include a terionomer layer as an outermost layer on their coated glass to provide for a long lifetime and increased abrasion resistance.

Regarding claim 3: Rimmer’s coating on the second tin major surface (see titanium oxide on tin side) has a thickness of 14nm (140A). 

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pub 20030039843) in view of Hayes (US Pub 20100112354).
Regarding claims 1-2 and 4: Johnson teaches a coated substrate comprising a light transmissive float glass substrate and a coating directly on the major surfaces (see Figures 0021, 0027, 0040). The coating comprises a metal oxide of titanium oxide and the coating can have a thickness of 100-1000A (abstract, 0021, 0024).
Although Johnson may not explicitly recite “adhesion promoter”, given that the metal oxide are the same as Applicants’, one having ordinary skill would reasonably conclude them to meet the “adhesion promoter” limitation absent an evidentiary showing to the contrary (MPEP 2112).
Although Johnson may not recite the presence of an ionomeric layer on their coating, Johnson does not exclude the addition of such a layer and instead, only generally relate to coated glass for building glazings, etc..
As Hayes teaches that it is desirable to apply a terionomer layer as an outermost layer on coated glass for building glazings, etc. to provide for a long lifetime and increased abrasion resistance (see abstract, 0002, 0008, 0025, 0044, 0056), it would have been obvious to one having ordinary skill at the time of invention to modify Johnson to include a terionomer layer as an outermost layer on their coated glass to provide for a long lifetime and increased abrasion resistance.

Regarding claim 3: Johnson’s coating has a thickness of 100-1000A which overlaps the range claimed. As overlapping ranges has been held by the courts to provide for prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thickness within Johnson’s workable range (MPEP 2144.05).
Regarding claims 5-7 and 8: Johnson’s substrate is float glass having a top air major surface and a bottom tin major surface and Johnson teaches their coating can be on the air side and/or the tin side (see 0040). 
	
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US Pub 20070111012) in view of Hayes (US Pub 20100112354).
Regarding claims 1-2, 4-8: Rimmer teaches a coated substrate comprising a light transmissive float glass substrate having a first air major surface and second tin major surface and a coating directly on both major surfaces (0005, 0012-0013, see Examples). Each coating comprises a metal oxide (see the silicon oxide air side and titanium oxide on tin side in the Examples) and each has a thickness in the range claimed (see Examples).
	Although Rimmer may not explicitly recite “adhesion promoter”, given that Rimmer’s coatings are intervening coatings between the glass surface and overlying layers and there is no teaching that the overlying layers will spontaneously separate, one having ordinary skill would reasonably conclude Rimmer’s metal oxide coatings to have some degree of adhesion promoting no matter how negligible. Additionally, as the 
Although Rimmer may not recite the presence of an ionomeric layer on their coating, Rimmer does not exclude the addition of such a layer and instead, only generally relate to coated glass for building glazings, etc..
As Hayes teaches that it is desirable to apply a terionomer layer as an outermost layer on coated glass for building glazings, etc. to provide for a long lifetime and increased abrasion resistance (see abstract, 0002, 0008, 0025, 0044, 0056), it would have been obvious to one having ordinary skill at the time of invention to modify Rimmer to include a terionomer layer as an outermost layer on their coated glass to provide for a long lifetime and increased abrasion resistance.
Regarding claim 3: Rimmer’s coating on the second tin major surface (see titanium oxide on tin side) has a thickness of 14nm (140A). 

Response to Arguments
Applicant’s arguments filed February 3, 2021 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784